DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claim 1 is amended and filed on 6/4/2021 and claims 31-33 are newly added.
Specification is amended and filed on 6/4/2021.
Drawings are amended and field on 6/4/2021.
Allowable Subject Matter
Claims 1-3, 5-12, 15, 17, 21, 31-33 are allowed.
As to claim 1, a catheter tubing comprising: a tubular body; a plurality of material sections extending spirally along the tubular body; wherein the plurality of material sections include at least a first material section and a second material section both extending radially through a thickness of the wall, the first material section comprises a first structural property and a first height and the second material section comprises a second structural property and a second height, where the first structural property differs from the second structural property and in at least one region of the tubular body, the first height differs from the second height; and wherein along a transition region of the tubular body a width of the first material section increases while a width of the second material section decreases causing a structural property of the transition region to vary along the transition region in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Parker (US. 5,769,830) is the closest prior art of record. Even though Parker discloses a catheter tubing comprising: a tubular body; a plurality of material sections 
As to claim 31, a catheter tubing comprising: a tubular body; a plurality of material sections extending spirally along the tubular body; wherein the plurality of material sections include at least a first material section and a second material section, the first material section comprises a first polymer material having a first structural property and the second material section comprises a second polymer material having a second structural property, where the first structural property differs from the second structural property; and wherein in at least one region a height of the first polymer material differs from a height of the second polymer material in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Parker (US. 5,769,830) is the closest prior art of record. Even though Parker discloses a catheter tubing comprising: a tubular body; a plurality of material sections extending spirally along the tubular body, Parker fails to disclose the first material section comprises a first polymer material having a first structural property and the second material section comprises a second polymer material having a second structural property, where the first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 6/4/2021, with respect to height of the first and second section have been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                      

/Lauren P Farrar/Primary Examiner, Art Unit 3783